Citation Nr: 0624119	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-15 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Carol Hampton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1968 to May 1970 
with service in the Republic of Vietnam.  He died in February 
2002.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied the appellant's claim for service 
connection for the veteran's death, and a January 2003 rating 
decision in which the RO denied the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

The appellant offered testimony on the issues on appeal 
during a hearing before the undersigned Acting Veterans Law 
Judge in March 2006; a transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further RO action is needed, prior to 
the Board entering a decision on the certified issues.  

By history, the veteran served for nearly a year in the 
Republic of Vietnam.  There, he was presumed to have been 
exposed to Agent Orange.  See 38 C.F.R. § 3.307 (2005).  
While the veteran had been receiving a pension of 70 percent 
for non-service-connected conditions during his life; at the 
time of his death, the veteran had no service-connected 
disabilities.  

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All 38 U.S.C.A. § 1318 bases for an award 
of DIC are an intrinsic part of a DIC claim in those cases in 
which service connection for the cause of the veteran's death 
is denied and the veteran had a totally disabling service-
connected condition at the time of death.  Timberlake v. 
Gober, 14 Vet. App. 122, 134-35 (2000).

During the March 2006 hearing, the appellant testified that 
the veteran had been disabled for a number of years before he 
died.  Documentation of record reveals that the Social 
Security Administration (SSA) granted the veteran's claim for 
disability benefits effective in February 1998.  The Board 
notes, however, that an attempt has not been made to obtain 
copies of the SSA records that were used to base its 
decision.  Furthermore, it is unclear on what disability(ies) 
the SSA based its decision.  Once the VA is put on notice 
that a veteran and/or appellant was in receipt of such 
benefits, the VA has a duty to obtain these records. 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  These SSA records may be 
relevant to the appellant's claim.

Moreover, during the March 2006 hearing, the appellant's 
attorney indicated that she was submitting additional medical 
evidence to be associated with the claims file.  The 
appellant's attorney specifically stated that she was not 
waiving regional office consideration of that material.  The 
RO must consider the additional evidence and, if necessary, 
provide the appellant with a supplemental statement of the 
case. This matter must therefore be remanded in accordance 
with 38 C.F.R. § 20.1304(c).

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  Hence, a remand of these matters 
for full compliance with the VCAA's notice requirements is 
warranted.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on the claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the appellant to submit 
all pertinent evidence in her possession, and ensure that its 
notice to her meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant 
and her attorney a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claims on appeal.  The 
letter should include identification of 
the type of evidence needed to 
substantiate each claim.  To ensure that 
the duty to notify the appellant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
any matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request, directly from 
the SSA, complete copies of the 
disability determination it made 
regarding the veteran in 1998, as well as 
copies of the medical records that served 
as the basis for this decision. All 
attempts to fulfill this development must 
be documented in the claims file. If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the appellant should be informed in 
writing.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to specifically include that submitted 
to the Board after the RO certified the 
appeal) and legal authority.  

5.  If any benefits sought on appeal are 
not granted, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



